 Case 5:21-cv-00706-JGB-SP Document 1 Filed 04/21/21 Page 1 of 8 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
   3219 E Camelback Rd, #588
 2 Phoenix, AZ 85018
   Telephone: (480) 247-9644
 3 Facsimile: (480) 717-4781
   E-mail: tkent@kentlawpc.com
 4
 5 Of Counsel to:
   CREDIT REPAIR LAWYERS OF AMERICA
 6 22142 West Nine Mile Road
   Southfield, MI 48033
 7 Telephone: (248) 353-2882
   Facsimile: (248) 353-4840
 8
 9
   Attorneys for Plaintiff,
10 Wendy Rahier
11
                        IN THE UNITED STATES DISTRICT COURT
12
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                     EASTERN DIVISION
14
15 Wendy Rahier,                                  Case No.:
16
                    Plaintiff,                    COMPLAINT
17
18         vs.                                    FOR VIOLATIONS OF:
19 Miramed Revenue Group, LLC,                    1. THE FAIR DEBT COLLECTION
20 a foreign limited liability corporation,       PRACTICES ACT; AND
                                                  2. THE ROSENTHAL FAIR DEBT
21
                    Defendant.                    COLLECTION PRACTICES ACT
22
                                                  JURY TRIAL DEMAND
23
24
25         NOW COMES THE PLAINTIFF, WENDY RAHIER, BY AND THROUGH

26 COUNSEL, TRINETTE G. KENT, and for her Complaint against the Defendant,
27
   pleads as follows:
28
                                              1
 Case 5:21-cv-00706-JGB-SP Document 1 Filed 04/21/21 Page 2 of 8 Page ID #:2



 1                                   JURISDICTION
 2
      1. This court has jurisdiction under the Fair Debt Collection Practices Act
 3
 4       (“FDCPA”), 15 U.S.C. §1692k(d), 15 U.S.C. §1692k(d), Cal. Civ. Code
 5       §1788.30(f) and 28 U.S.C. §§1331,1337.
 6
                                          VENUE
 7
 8    2. The transactions and occurrences which give rise to this action occurred in
 9
         Yucca Valley, San Bernardino County, California.
10
11    3. Venue is proper in the Central District of California.

12                                       PARTIES
13
      4. Plaintiff is a natural person residing in Yucca Valley, San Bernardino County,
14
         California.
15
16    5. The Defendant to this lawsuit is Miramed Revenue Group, LLC, a foreign
17
         limited liability company that conducts business in the State of California.
18
19                           GENERAL ALLEGATIONS

20    6. Defendant is attempting to collect a consumer type debt which is allegedly
21
         owed by Plaintiff to Sonora Quest Laboratories in the amount of $68.00 (“the
22
23       Alleged Debt”).
24    7. On June 17, 2020, Plaintiff obtained her Trans Union credit report. She noticed
25
         that Defendant reported the Alleged Debt.
26
27
28
                                              2
 Case 5:21-cv-00706-JGB-SP Document 1 Filed 04/21/21 Page 3 of 8 Page ID #:3



 1    8. On or about July 14, 2020, Plaintiff submitted a letter to Defendant, disputing
 2
         the Alleged Debt.
 3
 4    9. On October 1, 2020, Plaintiff obtained her Trans Union credit report and
 5       noticed that Defendant last reported the Alleged Debt on September 5, 2020,
 6
         and failed or refused to flag the tradeline as disputed, in violation of the
 7
 8       FDCPA.
 9
      10.In the credit reporting industry, data furnishers, such as the Defendant,
10
11       communicate electronically with the credit bureaus.

12    11.Defendant had more than ample time to instruct Trans Union to flag its
13
         tradeline as disputed.
14
15    12.Defendant’s inaction to have its tradeline on Plaintiff’s credit report flagged as
16       disputed was either negligent or willful.
17
      13.Plaintiff suffered pecuniary and emotional damages as a result of Defendant’s
18
19       actions. Her credit report continues to be damaged due to Defendant’s failure
20
         to properly report the associated tradeline.
21
                              COUNT I - VIOLATION OF
22
                     THE FAIR DEBT COLLECTION PRACTICES ACT
23
24    14.Plaintiff reincorporates the preceding allegations by reference.

25    15.At all relevant times, Defendant, in the ordinary course of its business, regularly
26
         engaged in the practice of collecting debts on behalf of other individuals or
27
28       entities.
                                               3
 Case 5:21-cv-00706-JGB-SP Document 1 Filed 04/21/21 Page 4 of 8 Page ID #:4



 1     16.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at issue in
 2
           this case is a consumer debt.
 3
 4     17.Defendant is a "debt collector" under the Fair Debt Collection Practices Act
 5         ("FDCPA"), 15 U.S.C. §1692a(6).
 6
       18.Plaintiff has suffered harm and damages at the hands of Defendant, and this
 7
 8         harm was one that was specifically identified and intended to be protected
 9
           against on behalf of a consumer, such as Plaintiff, by Congress.
10
11     19.Defendant’s failure to flag the Alleged Debt on Plaintiff’s consumer credit file

12         is humiliating and embarrassing to Plaintiff as it creates a false impression to
13
           users of her credit report that she has simply ignored this Alleged Debt when, in
14
15         fact, she disputes its validity.
16     20.Defendant's foregoing acts in attempting to collect this Alleged Debt violated
17
           15 U.S.C. §1692e by using false or misleading representations by failing to flag
18
19         the Alleged Debt as disputed.
20
       21.As direct and proximate cause of Defendant’s failure to flag its tradeline as
21
           disputed, Plaintiff has suffered economic, emotional, general, and statutory
22
23         damages as a result of these violations of the FDCPA.
24
           WHEREFORE, PLAINTIFF PRAYS that this Court grant her a judgment
25
26 against Defendant for actual damages, costs, interest, and attorneys’ fees.
27
28
                                                4
 Case 5:21-cv-00706-JGB-SP Document 1 Filed 04/21/21 Page 5 of 8 Page ID #:5



 1         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT
 2         COLLECTION PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
                           (“ROSENTHAL ACT”)
 3
 4    22.Plaintiff incorporates by reference all of the above paragraphs of this complaint

 5       as though fully stated herein.
 6
      23.Plaintiff is a “person” as defined by Cal Civ. Code § 1788.2(g).
 7
 8    24.Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
 9    25.Defendant is a “person” as the term is defined by Cal Civ. Code § 1788.2(g).
10
      26.Defendant, in the ordinary course of business, regularly, on behalf of itself or
11
12       others, engages in the collection of consumer debts, and is a “debt collector” as
13
         defined by Cal. Civ. Code § 1788.2(c).
14
15    27.The Rosenthal Act was passed to prohibit debt collectors from engaging in

16       unfair and deceptive acts and practices in the collection of consumer debts.
17
      28.Defendant's foregoing acts in attempting to collect this Alleged Debt violated
18
19       the following provisions of the Rosenthal Act:
20             a. Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
21
                   seq., in violation of Cal. Civ. Code § 1788.17.
22
23    29.Plaintiff was harmed and is entitled to damages as a result of Defendant’s
24
         violations.
25
26    30.Plaintiff has suffered economic, emotional, general, and statutory damages as a

27       result of these violations of the Rosenthal Act.
28
                                              5
 Case 5:21-cv-00706-JGB-SP Document 1 Filed 04/21/21 Page 6 of 8 Page ID #:6



 1         WHEREFORE, PLAINTIFF PRAYS that this Court grant her a judgment
 2
     against Defendant for statutory damages, actual damages, costs, interest, and
 3
 4 attorneys’ fees.
 5                                  PRAYER FOR RELIEF
 6
        Accordingly, Plaintiff requests that the Court grant her the following relief against
 7
 8 Defendant:
 9               A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
10
                 B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
11
12               C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
13
                 D. Statutory damages of $1,000.00 for knowingly and willfully committing
14
                      violations pursuant to Cal. Civ. Code § 1788.30(b);
15
16               E. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
17
                      § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
18
19               F. Punitive damages; and

20               G. Such other and further relief as may be just and proper.
21
22                                      JURY DEMAND
23
           Plaintiff hereby demands a trial by Jury.
24
25
26
27
28
                                                 6
 Case 5:21-cv-00706-JGB-SP Document 1 Filed 04/21/21 Page 7 of 8 Page ID #:7



 1 DATED: April 21, 2021
 2
 3                                     By: /s/ Trinette G. Kent
 4                                     Trinette G. Kent
                                       Attorneys for Plaintiff,
 5                                     Wendy Rahier
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           7
Case 5:21-cv-00706-JGB-SP Document 1 Filed 04/21/21 Page 8 of 8 Page ID #:8
